Citation Nr: 0913163	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  01-01 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a left hip disorder 
as secondary to a service-connected left knee disability.

3.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for tendonitis to the hands and wrists.

4.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for lumbar strain.

5.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for aggravation of a service-connected 
mental disability.

6.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for cervical strain.

7.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for left ankle tendonitis.

8.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for chipped teeth.

9.  Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for a right knee disorder.

10.  Entitlement to a rating in excess of 20 percent for a 
left knee disability with instability.

11.  Entitlement to a rating in excess of 10 percent for a 
left knee disability with limitation of motion.

12.  Entitlement to an effective date earlier than December 
18, 1978, for the award of service connection for a left knee 
disability.

13.  Entitlement to an effective date earlier than March 3, 
1995, for the award of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and C.H.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 25, 1968, to May 27, 1968.  

The issue of entitlement to an effective date earlier than 
December 18, 1978, for the award of service connection for a 
left knee disability matter comes before the Board of 
Veterans' Appeals (Board) by order of the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") on 
April 26, 2001, which vacated a February 1998 Board decision 
as to this issue and remanded the matter for additional 
development.  This issue initially arose from an April 1995 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Although in 
correspondence dated in October 2006 the Veteran requested 
that his appeal for entitlement to an effective date earlier 
than December 18, 1978, for the award of service connection 
for a left knee disability be withdrawn, his subsequent 
statements were accepted as a retraction of that request and 
the issue was addressed in supplemental statements of the 
case in April 2008 and November 2008.  In a July 13, 1999, 
decision the Court affirmed the Board's February 1998 denial 
of entitlement to an effective date earlier than March 3, 
1995, for the award of service connection for paranoid 
schizophrenia.  It is significant to note that the Veteran 
submitted a subsequent claim as to this matter that has been 
adjudicated and developed for appellate review, but that the 
Board's February 1998 decision as to this issue is final.

The issues on appeal for entitlement to compensation under 
the provision of 38 U.S.C.A. § 1151 were denied in a July 
1999 rating decision.  In an October 2002 rating decision the 
RO denied entitlement to a rating of 20 percent for the 
residuals of a left knee injury and granted entitlement to a 
separate 10 percent rating for traumatic arthritis of the 
left knee.  A December 2004 rating decision denied 
entitlement to a rating in excess of 20 percent for the 
residuals of a left knee injury and denied entitlement to 
service connection for a bilateral ankle disorder and a left 
hip disorder as secondary to a service-connected left knee 
disability.  The RO also denied entitlement to an effective 
date earlier than March 3, 1995, for the award of service 
connection for paranoid schizophrenia in April 2007.  In 
September 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that in a July 1999 rating decision the RO 
denied entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for injuries to the right knee and that in 
his September 1999 notice of disagreement the Veteran 
expressed disagreement with all the rating determinations.  
Although the RO addressed the issue of entitlement to 
secondary service connection for a right knee disorder in the 
February 2001 statement of the case, injuries to the right 
knee were not addressed under the provisions of 38 U.S.C.A. 
§ 1151.  The Court has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  As this issue has not been 
properly addressed in a statement of the case, it must be 
remanded for appropriate development.

The issues of entitlement to service connection for a 
bilateral ankle disorder and a left hip disorder as secondary 
to a service-connected left knee disability and entitlement 
to compensation under the provision of 38 U.S.C.A. § 1151 for 
tendonitis to the hands and wrists, lumbar strain, 
aggravation of a service-connected mental disability, 
cervical strain, left ankle tendonitis, and chipped teeth are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The Veteran's service-connected left knee disability is 
manifested by no more than moderate instability.  

3.  The persuasive evidence of record demonstrates the 
Veteran's service-connected left knee disability is 
manifested by arthritis and leg extension limited by no more 
than 10 degrees, including as a result of pain and 
dysfunction.

4.  The Board denied entitlement to service connection for a 
left knee disability in a March 1969 decision; the decision 
is final.

5.  In correspondence received by VA on December 18, 1978, 
the Veteran requested entitlement to service connection for 
aggravation of a left knee disability.  

6.  VA rating action in April 1995 established service 
connection for a left knee disability effective from October 
31, 1991; a December 2004 rating decision granted entitlement 
to an earlier effective date from December 18, 1978.

7.  There is no evidence of any earlier unadjudicated formal 
or informal claims for entitlement to service connection for 
a left knee disability.

8.  The Board denied entitlement to an effective date earlier 
than March 3, 1995, for the award of service connection for 
paranoid schizophrenia in a February 1998 decision; the Court 
subsequently affirmed that decision and it has become final.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating in excess of 10 percent for 
left knee limitation of motion have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008).

3.  The criteria for an effective date earlier than December 
18, 1978, for the award of service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.400 (2008).

4.  The appeal for an earlier effective date for paranoid 
schizophrenia is legally precluded.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
as to the issues addressed in this decision by correspondence 
dated in October 2006.  The Veteran was notified of VA's 
responsibilities in obtaining information to assist in 
completing his claims and his duties in obtaining information 
and evidence to substantiate his claim were identified.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. 
§ 3.159 was recently revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  For an increased-
compensation claim the VCAA requires VA to notify claimants 
that to substantiate a claim the medical or lay evidence must 
show a worsening or increase in severity of the disability, 
and the effect that such worsening or increase has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran was provided 
additional notice as to these matters by correspondence dated 
in June 2008.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The available medical evidence as to these 
matters is sufficient for adequate determinations.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims
Factual Background

Service treatment records show the Veteran sustained injuries 
to the left knee prior to service playing football including 
ruptures to the medial collateral ligament and medial 
meniscus and a partially torn anterior cruciate ligament.  A 
May 1968 report noted that he had experienced recurrent 
problems since entering service.  

In a November 1994 decision the Board found the Veteran's 
pre-existing left knee disability was aggravated by active 
service and granted entitlement to service connection.  An 
April 1995 rating decision assigned a 10 percent rating for 
residuals of a left knee injury with traumatic arthritis 
under diagnostic codes 5010-5257.  A January 1996 rating 
decision granted an increased 20 percent rating for the 
service-connected left knee disability and a subsequent 
rating action established an effective date from December 18, 
1978.  In correspondence dated in January 1999 the Veteran 
requested entitlement to an increased rating.  

On VA examination in April 1999 the Veteran complained of 
pain, weakness, swelling, and instability to the knees.  He 
reported flare-ups of joint disease every two months which 
lasted two to three weeks depending on activity.  He stated 
he used a cane because of his left knee.  There was no 
evidence of dislocation or recurrent subluxation.  The 
examiner noted there was no evidence of swelling or effusion.  
Range of motion studies revealed left knee flexion from 0 to 
120 degrees with pain beginning at 110 degrees and severe 
pain at the endpoints.  The medial collateral and lateral 
collateral ligaments were intact.  Drawer sign was 1+ on the 
left.  A bone scan revealed a diffusely increased uptake 
including to the left knee.  The diagnoses included left knee 
meniscus tear, surgically revised, with mild sequelae, and 
bilateral patellofemoral syndrome to the knees secondary to 
trauma.  

On VA examination in June 2002 the Veteran complained of 
pain, weakness, stiffness, swelling, heat, redness, 
instability, and giving way to the left knee.  He reported he 
experienced daily flare-ups of joint disease lasting four to 
six hours and knee pain that woke him up at night at least 
once per month.  It was noted he had bilateral knee braces 
for use when he was active.  The examiner reported the 
Veteran walked with a left limp and that his left knee was 
swollen and warm with painful motion.  Range of motion 
studies revealed left knee motion from 5 to 100 degrees with 
pain at the endpoints.  There was a 1+ drawer sign, 
bilaterally.  The medial and lateral collateral ligaments 
were intact.  McMurray's sign was negative.  The Veteran 
demonstrated a significant amount of pain and fatigability 
with medium resistance against gravity.  There was no loss of 
coordination.  X-rays revealed degenerative changes with 
decreased joint space in the compartment.  The diagnoses 
included left knee meniscus tear surgically revised with mild 
sequelae and bilateral degenerative joint disease of the 
knees.  

In an October 2002 rating decision the RO granted entitlement 
to a separate 10 percent for traumatic left knee arthritis 
under diagnostic code 5010.  An effective date was assigned 
from November 13, 2001.  

Private medical records dated in September 2003 noted the 
Veteran complained of left knee swelling and discomfort.  It 
was noted that he had an injury in service with some 
remaining looseness and laxness of the left knee.  X-rays 
revealed some medial compartment narrowing along with 
patellofemoral changes.  There was tenderness on examination 
with looseness to the ligaments.  The diagnoses included left 
knee arthritis, medial compartment, with old anterior 
cruciate ligament and medial cruciate ligament injuries and 
patellofemoral changes.  

On VA examination in July 2004 the Veteran complained of 
constant knee pain.  The examiner noted the Veteran was 
grossly obese and that he reported he was unable to work or 
even sleep because of pain, but that during the examination, 
while talking with him, and when dressing he exhibited 
considerable range of motion of the knee without any pain.  
Range of motion of the left knee was 110/140.  The motion was 
not painful.  Repeated and registered motion caused some 
decreased range of motion because of stiffness and obesity.  
It was noted he had bulky thighs which also caused some 
restriction in motion.  There was no quadriceps wasting and 
no effusion.  The knee was stable with no point tenderness on 
the ligaments or the joints.  McMurray and drawer signs were 
negative.  The examiner noted there was no additional 
limitation of motion due to pain, but that there was some 
additional limitation because of obesity, stiffness, and lack 
of endurance.  The diagnoses included residual of injury and 
surgery over the left knee.  

Private medical records dated in January 2005 noted the 
Veteran had a history of severe chronic joint pain including 
to the knees and that radiographic studies demonstrated 
severe degenerative changes in the left knee.  Correspondence 
dated in May 2005 noted he presented with complaints of 
generalized pain, stiffness, and joint swelling with frequent 
flare-ups which left him bedridden and barely able to walk.  
It was noted that his arthritis was severe with weekly flare-
ups and only short periods of relief.  The Veteran reported 
he used a cane, occasionally used braces, and during 
exacerbations used a walker.  He stated that sometimes his 
left knee gave out.  During flare-ups he had experienced 
fever, fatigue, and diaphoresis.  The physician noted the 
Veteran appeared to be in pain and walked with a limp 
favoring his left leg.  Range of motion studies of the left 
knee revealed extension limited to about 15 degrees with pain 
on attempt at full extension.  Flexion was to 100 degrees.  
The left knee was unstable and Lachman's testing was 
positive.  The Veteran was considered to be totally disabled 
due to severe arthritis affecting the cervical, lumbar, hip, 
and peripheral joints.  

A September 2005 private medical report noted the Veteran 
required aid and attendance approximately every three months 
due to flare-ups of his severe osteoarthritis to the hips, 
knees, lower back, and cervical spine.  Correspondence from 
his attending physician dated in October 2005 noted he had 
multiple joint pains which flared-up leaving him completely 
bedridden every three to four months.  

During VA aid and attendance examination in January 2006 the 
Veteran reported that approximately three to four times per 
year he experienced periods of incapacitation when his 
arthritis flared-up or his knee gave out rendering him 
bedridden.  The examiner noted the Veteran drove himself to 
the examination and that he was not permanently bedridden.  
It was noted he walked with an antalgic limping gait hobbling 
slowly without a cane and favoring the left knee.  He had 
difficulty standing on heels or toes and could not walk on 
his heels and toes.  There was no evidence of muscle atrophy 
and muscle strength was difficult to assess because he could 
move joints against gravity but offered no resistance at all 
upon testing.  The left knee was enlarged and tender with 
limited range of motion due to pain.  Flexion was from 0 to 
85 degrees.  It was the examiner's opinion that the Veteran 
as likely as not required assistance by others for activities 
of daily living, especially during flare-ups when he was 
bedridden, due to his left knee disorder along with arthritis 
in multiple other joints and a cervical spine disorder.  

At a personal hearing before a Decision Review Officer in 
November 2005 the Veteran testified that he had left knee 
symptoms that rendered him housebound every three to four 
months.  He stated it also locked up on him and often gave 
way without prior notice.  He reported his arthritis was 
worse when the weather changed.  

On VA examination in May 2008 the Veteran complained of pain 
estimated as eight on a ten point scale with weakness, 
stiffness, swelling, redness, instability, locking, and lack 
of endurance.  No periods of joint disease flare-ups or 
episodes of dislocation or recurrent subluxation were noted.  
It was noted that he reported that approximately every 90 
days he required assistance due to fluid on the knee.  An 
examination revealed left knee motion from 0 to 120 degrees 
limited by body habitus.  The Veteran complained of pain on 
flexion from 90 to 120 degrees and on extension from 30 to 0 
degrees.  There was no change in motion upon repeated and 
resisted testing of the left knee and no weakness or 
tenderness was noted upon examination.  The medial and 
lateral collateral ligaments revealed normal motion and the 
anterior and posterior cruciate ligaments were stable.  
McMurray's testing was negative.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The examiner noted the Veteran's gait 
was normal without functional limitations.  X-rays revealed 
osteoarthritis with marked narrowing of the left knee medial 
compartment.  A diagnosis of degenerative joint disease of 
the left knee was provided.  

At his personal hearing in September 2008 the Veteran 
testified that he had been living with pain for years.  He 
stated that he walked with a slight limp and that his knee 
could go out on him at any time.  

Pertinent Laws and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

Based upon the evidence of record, the Board finds the 
Veteran's service-connected left knee disability is 
manifested by no more than moderate instability.  Although 
the Veteran reported that his knee gave out on him without 
warning, the objective medical findings have demonstrated no 
more than a moderate disability due to recurrent subluxation 
or lateral instability.  In fact, VA examinations in April 
1999 and June 2002 found no evidence of dislocation or 
recurrent subluxation and noted intact medial collateral and 
lateral collateral ligaments.  A September 2003 private 
medical report noted tenderness on examination with looseness 
to the ligaments.  The July 2004 VA examiner, however, noted 
the knee was stable with no point tenderness on the ligaments 
or the joints and that McMurray and drawer signs were 
negative.  

The Board notes that private medical correspondence dated in 
May 2005 state the Veteran's left knee was unstable and that 
Lachman's testing was positive.  A May 2008 VA examination 
report also noted the Veteran complained of instability, but 
that no episodes of dislocation or recurrent subluxation were 
noted.  The May 2008 examiner found the medial and lateral 
collateral ligaments had normal motion and that the anterior 
and posterior cruciate ligaments were stable.  McMurray's 
testing at that time was negative.  The examiner also 
reported there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Upon 
comprehensive review of the overall record, there is no 
probative evidence of a severe left knee impairment 
manifested by recurrent subluxation or lateral instability 
nor is there sufficient evidence of a determinate period of 
increased symptoms of severe instability to warrant a higher 
or "staged" rating.  Therefore, the Board finds entitlement 
to a rating in excess of 20 percent for a left knee 
disability with instability must be denied.

The Board also finds that the persuasive evidence of record 
demonstrates the Veteran's service-connected left knee 
disability is manifested by arthritis and leg extension 
limited by no more than 10 degrees, including as a result of 
pain and dysfunction.  The medical evidence shows that on VA 
examination in April 1999 testing revealed full flexion.  The 
diagnoses at that time included only mild sequelae from a 
left knee meniscus tear and bilateral patellofemoral syndrome 
to the knees secondary to trauma.  On VA examination in June 
2002 range of motion studies revealed left extension from 5 
degrees with pain at the endpoints.  The diagnoses included 
left knee meniscus tear surgically revised with mild sequelae 
and bilateral degenerative joint disease of the knees.  

The Board notes that at his VA examination in July 2004 the 
Veteran complained of constant knee pain and reported he was 
unable to work or even sleep because of pain.  The examiner, 
however, reported that while he was distracted the Veteran 
exhibited considerable range of motion of the knee without 
evidence of any pain.  The examiner found there was no 
additional limitation of motion due to pain, but that there 
was some additional limitation because of obesity, stiffness, 
and lack of endurance.  A May 2005 private examination noted 
left leg extension limited to about 15 degrees with pain on 
attempts at full extension.  The left knee was unstable and 
Lachman's testing was positive.  VA examinations in January 
2006 and May 2008, however, noted full extension.  The May 
2008 VA examiner noted the Veteran complained of pain 
estimated as eight on a ten point scale with weakness, 
stiffness, swelling, redness, and lack of endurance and that 
approximately every 90 days he required assistance due to 
fluid on the knee, but that no periods of joint disease 
flare-ups were noted.  Although the Veteran complained of 
pain on extension from 30 to 0 degrees, the examiner stated 
there was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement and there was no 
change in motion upon repeated and resisted testing of the 
left knee.  

Although the available medical records show the Veteran has 
reported subjective complaints of pain at 30 and 15 degrees, 
there is no objective evidence of left leg extension limited 
to 15 degrees including as a result of pain or during flare-
ups.   The Board notes that VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  See 38 C.F.R. 
§ 4.40.  The May 2005 private examiner noted left leg 
extension limited to about 15 degrees with pain on attempts 
at full extension, but did not address whether there was any 
objective evidence of pain upon attempts at full extension.  

The May 2008 VA examiner, however, found there was no 
objective evidence of painful motion.  This report is 
considered to be most consistent with the other medical 
evidence of record.  Overall, the Board finds the objective 
medical findings of record are persuasive that the Veteran's 
leg extension is limited by no more than 10 degrees and that 
there is no sufficient evidence of a determinate period of 
increased symptoms demonstrating an increased limitation of 
leg extension to warrant a higher or "staged" rating.  

The evidence also clearly demonstrates that arthritis and 
degenerative joint disease have been shown by X-ray 
examination and that range of motion studies have 
demonstrated various degrees of limited leg flexion and 
extension.  There is no objective medical evidence, however, 
of left leg flexion limited to 60 degrees, including during 
episodes of pain and dysfunction, and no objective evidence 
or locking.  Therefore, the Board finds entitlement to a 
rating in excess of 10 percent for a left knee disability 
with limitation of motion must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders, which would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  It is significant to note that on VA 
examination in July 2004 the Veteran reported he was unable 
to work or even sleep because of pain, but that the examiner 
noted when distracted he exhibited considerable range of 
motion of the knee without any pain.  

While private medical reports dated in September 2005 and 
October 2005 noted he required aid and attendance 
approximately every three months due to flare-ups of his 
severe osteoarthritis to the hips, knees, lower back, and 
cervical spine, only the left knee disabilities are presently 
service connected.  The January 2006 VA aid and attendance 
examiner also noted the Veteran drove himself to the 
examination and was not permanently bedridden.  It was 
further noted that he offered no resistance at all upon 
muscle strength testing.  The examiner noted it was as likely 
as not that he required assistance by others for activities 
of daily living, especially during flare-ups when he was 
bedridden, due to his left knee disorder along with arthritis 
in multiple other joints and a cervical spine disorder.  The 
Board finds the overall evidence of record is not indicative 
of a marked interference with employment as a result of the 
service-connected left knee disabilities.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims for 
increased ratings.



Earlier Effective Date Claims

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2008).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2008).  The Court has held, 
however, that the Board is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

VA regulations provide that Board decisions are final from 
the stamped mailing date on the face of the decision, unless 
reconsideration is ordered, the decision is revised because 
of clear and unmistakable error (CUE), or a timely notice of 
appeal is received by the Court.  38 C.F.R. § 20.1100 (2008).  
Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2008).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

The Court has also held that under VA law there is no basis 
for a freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

In this case, the record shows that the Board denied 
entitlement to service connection for a left knee disability 
in a March 1969 decision.  VA hospital records show that 
during a period of admission for treatment for anxiety 
neurosis the Veteran complained of left knee pain and an X-
ray revealed calcifying tendinitis.  It was noted he was 
referred to the orthopedic service, but that he preferred to 
leave the hospital before the consultation request could be 
answered.  A July 1977 VA examination noted a diagnosis of 
traumatic left knee arthritis.  There was no indication of 
any intent to reopen the service connection claim expressed 
during VA treatment or examination.  In correspondence 
received on December 18, 1978, the Veteran requested 
entitlement to service connection for aggravation of a left 
knee disability.  In an April 1995 rating action the RO 
established service connection for a left knee disability 
effective from October 31, 1991.  The Veteran subsequently 
perfected an appeal as to the assigned effective date and in 
a December 2004 rating decision the RO granted entitlement to 
an effective date from December 18, 1978.  It was noted that 
the Veteran had not received notice of a November 1979 
supplemental statement of the case and that his appeal had 
remained pending.  

Based upon the evidence of record, the Board finds there is 
no evidence of any unadjudicated formal or informal claim for 
entitlement to service connection for a left knee disability 
earlier than December 18, 1978.  There is no indication of 
CUE in the March 1969 Board decision and it has become final.  
Therefore, the claim for entitlement to an effective date 
earlier than December 18, 1978, for the award of service 
connection for a left knee disability must be denied.

A review of the record also reveals that service connection 
for paranoid schizophrenia was established in a January 1996 
rating decision with an assigned effective date from March 3, 
1995.  The Veteran appealed that determination and in a 
February 1998 decision the Board denied entitlement to an 
earlier effective date.  The Court affirmed the February 1998 
decision on July 13, 1999.  In subsequent statements the 
Veteran asserted that an earlier effective date was warranted 
for his paranoid schizophrenia.  The RO denied his claim in 
an April 2007 rating decision and subsequently developed the 
issue for appellate review.  

In light of the fact that the February 1998 Board decision as 
to the assigned effective date for the award of service 
connection for paranoid schizophrenia is final, the issue of 
entitlement to an earlier effective date for the award of 
service connection is legally precluded and the Board has no 
jurisdiction to review the issue developed for appellate 
review.  The Court has held that the proper disposition of a 
free standing claim for an earlier effective date is 
dismissal.  Rudd, 20 Vet. App. at 300.  Accordingly, the 
appeal as to this matter is dismissed.




ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disability with instability is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disability with limitation of motion is denied.

Entitlement to an effective date earlier than December 18, 
1978, for the award of service connection for a left knee 
disability is denied.

The appeal for entitlement to an effective date earlier than 
March 3, 1995, for the award of service connection for 
paranoid schizophrenia is dismissed.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his service connection and 1151 
claims in October 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  VA has a duty to assist the 
Veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

As to the issues of entitlement to service connection for a 
bilateral ankle disorder and a left hip disorder as secondary 
to a service-connected left knee disability, the Board notes 
that the Veteran claims he has ankle and hip disorders as a 
result of his service-connected left knee disabilities.  VA 
records show an examination was scheduled for an opinion 
addressing this matter in July 2004, but that the examiner 
stated he was requested to provide an opinion concerning 
whether hip and ankle disorders were the result of a service-
connected "right" knee disability.  The examiner noted 
records indicated the Veteran was only service-connected for 
a left knee disability and that it was unclear which opinion 
should be provided.  An opinion addressing the relationship 
between present disorders and the "right" knee disorder was 
provided and it was noted that an opinion as to the left knee 
was not included.  There is no medical evidence specifically 
addressing the Veteran's claims and the Board finds an 
additional medical opinion is required prior to appellate 
review.

As to the issues of entitlement to compensation under the 
provision of 38 U.S.C.A. § 1151 for tendonitis to the hands 
and wrists, lumbar strain, aggravation of a service-connected 
mental disability, cervical strain, left ankle tendonitis, 
and chipped teeth, the Board notes that a review of the 
record shows the Veteran first submitted correspondence that 
may be construed as a claim for these disabilities in 
November 1991.  He asserted he had additional disabilities as 
a result of an incident involving VA Medical Center security 
guards on February 23, 1990.  In correspondence dated in July 
1996 he raised additional claims for left ankle and neck 
disorders as a result of that incident.  Although an April 
1999 VA examination report and an October 2005 private 
medical statement related present disabilities to injuries 
reportedly sustained on February 23, 1990, the Board finds 
additional development is required to determine whether the 
Veteran sustained additional disabilities under the 
provisions of applicable VA law and whether the proximate 
cause of the injuries suffered was the Veteran's "willful 
misconduct" or if he was incompetent at that time.  

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were amended.  In a precedent opinion, VA's General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997). 

VA regulations provide that for claims received by VA before 
October 1, 1997, in determining that an additional disability 
exists, the  Veteran's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.  38 C.F.R. 
§ 3.358(b)(1) (2008).  Compensation will not be payable under 
38 U.S.C. § 1151 for the continuance or natural progress of 
disease or injuries for which the hospitalization, medical or 
surgical treatment, or examination was furnished unless VA's 
failure to exercise reasonable skill and care in the 
diagnosis of treatment of the disease or injury caused 
additional disability or death that probably would have been 
prevented by proper diagnosis or treatment.  38 C.F.R. 
§ 3.358(b)(2).  

It is necessary for the evidence to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  When the proximate 
cause of the injury suffered was the Veteran's willful 
misconduct or failure to follow instructions, it will bar him 
(or her) from receipt of compensation hereunder except in the 
case of incompetent veterans.  38 C.F.R. § 3.358(c)(4).

The Federal Circuit has held that the term the 
"hospitalization," as used in the pre-1997 version of 
section 1151, "must mean something more than actions of the 
VA."  Jackson v. Nicholson, 433 F.3d 822, 825 (Fed. Cir. 
2005).  The Federal Circuit concluded that, although a causal 
connection is required for compensation under section 1151, 
"hospitalization" is not limited to actions by VA 
personnel.  Id.  

The Board notes, however, that the Federal Circuit made no 
reference to the supplementary information comments VA 
published addressing a request for clarification for injuries 
due to accident or errors caused by non-health care workers, 
such as police.  It was noted that VA found that because non-
health care workers generally would not be engaged in 
furnishing medical services under the authority of law that 
injuries due to the actions of non-health care workers were 
not within the scope of the rules.  See 69 Fed. Reg. 46,426, 
46, 431 (Aug. 3, 2004).  

Records also show the Veteran filed a Federal Administrative 
Tort Claim, but that in January 2001 the Temple, Texas, VA 
Office of Regional Counsel reported the claims were 
administrative and that there was no court hearing pertaining 
to VA.  It was noted that administrative claim files were 
destroyed after five years and that there was no existing 
file as to the Veteran's claims.  The Board notes, however, 
that there is no indication the RO attempted to obtain any 
records that may have been maintained by the hospital 
administrative, personnel, or police offices as to the 
February 1990 incident involving VA hospital police.  A 
review of the record also indicates that the Veteran has 
submitted partial documents related to an investigation of 
this incident, including a partial transcript of an April 3, 
1990, hearing.  The Board finds that the Veteran should be 
requested to provide complete copies of any documents related 
to an investigation of the incident on February 23, 1990, and 
that further efforts are required to obtain any existing VA 
records.

As a statement of the case has not been issued from the  
Veteran's disagreement with the July 1999 rating decision 
denying entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for injuries to the right knee, the Board 
finds additional development is also required as to this 
matter.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
statement of the case on the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
injuries to the right knee.  He should 
be apprised that to perfect the appeal 
on this issue for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

2.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that he has 
bilateral ankle or left hip disorders 
that were caused by or aggravated by a 
service-connected left knee disability.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be requested to 
provide complete copies of any documents 
in his possession related to an 
investigation of the incident on February 
23, 1990, involving VA hospital police.  

4.  Appropriate action should be taken to 
obtain any records that may have been 
maintained by the hospital 
administrative, personnel, or police 
offices as to the February 23, 1990, 
incident involving VA hospital police.  
All efforts to obtain such records should 
be associated with the record.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  A 
determination must be made as to 
whether the Veteran sustained 
additional disabilities under the 
provisions of applicable VA law and 
whether the proximate cause of the 
injuries suffered was the Veteran's 
"willful misconduct" or if he may be 
found to have been incompetent at that 
time.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


